Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al (US 10531445, “Xu”).

	Re claims 1 and 10, Xu discloses a UE comprising a processor and a memory (figure 24, elements 2404 and 2406) for receiving a radio resource control (RRC) message (receiving SIB from an eNB; column 25, lines 56-57); determining, according to one or more information elements (IEs) or a portion of one information element (IE) in the RRC message (column 22, lines 1-6; access barring indicated in broadcasted SIB), indication information related to a control region in a subframe or an access to a cell (column 22, lines 7-11): and performing, according to the indication information, processing related to the access to the cell (column 22, lines 12-14) or resource mapping.
	Re claim 2, Xu discloses the UE is a non-machine type communication (MTC) UE that does not support MTC (column 22, lines 1-3); and the processing comprising at least one of determining whether the cell is barred (column 22, lines 12-14) and determining whether acquiring a system information block type 1 is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Peltola (US 20170134127).

	Re claims 3 and 11, Xu discloses a UE a machine type communication (MTC) UE that supports MTC (column 22, lines 1-3), but fails to disclose the processing comprising at least one of determining a position of a starting orthogonal frequency division multiplexing (OFDM) symbol of an MTC physical downlink control channel (MPDCCH) and determining a position of a starting OFDM symbol of a physical downlink shared channel (PDSCH). However, Peltola discloses determining a position of a starting OFDM symbol for MPDCCH and PDSCH (paragraph [0015]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Xu with Peltola for the benefit of providing efficient utilization of network resource by decoding control information on MPDCCH and/or data on PDSCH based on a position of a starting OFDM symbol for MPDCCH and PDSCH when the number of OFDM symbols for control varies. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 8 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467